Scott, J.:
The plaintiff has recovered a verdict for damages for an arm broken, as alleged, in consequence of defendant’s negligence in permitting a dumbwaiter in a tenement house owned by him to become unsafe. The verdict is challenged as contrary to all the credible evidence in the case. The house was a five or six-story tenement with dumbwaiter running from top to bottom, and used by all the tenants in the building. The plaintiff resided on one of the lower floors with her daughter and son-in-law, the latter acting as janitor of the building. The plaintiff’s story is that on April 8, 1900, she desired to use the dumbwaiter to send ashes down to the cellar; that she looked into the shaft and found that the dumbwaiter was two or three stories above her; that she pulled the appropriate rope to cause it to descend, when the rope which suspended it broke and the dumbwaiter fell, catching her arm and breaking it.
It is significant, in view of the other evidence in the case, that more than fifteen months elapsed after the accident before suit was brought, and in all that time no notice was given to defendant or his agent, or, so far as appears, tb any one else that plaintiff claimed that her arm had been broken in the way she now says it was. As has been said, plaintiff’s son-in-law was janitor of the building and remained such for about a year after April 8, 1900. It was soon after he ceased to be janitor and liad moved out of the building, and not until then, that it appears to have first been claimed that the injury was caused by the dumbwaiter.
' • It was positively testified to by the plaintiff and her witnesses that the accident happened on April 8, 1900, and that that day fell on a Tuesday. It was said that the plaintiff’s daughter did the washing on Tuesdays, and that it was .because -she was washing on the day of the accident that her'mother used the dumbwaiter. The *74soñ-in-law testified that he went to work on the day of the accident and did not return until-six or lialf-past six at night. It was com ceded on the trial, however, that April eighth did not fall upon a Tuesday but upon a Sunday.
The dumbwaiter was raised by pulling on ropes hanging frdm the hoisting mechanism at the top of the building.- One rope hung .at the left 'hand of the opening into the -shaft, and the' other, on the right hand-. The counterpoise was on the left side of the shaft, The plaintiff’s left arm was broken, and .she testifies that in order to cause the dumbwaiter to descend she pulled on the left-hand .rope, which, as she and her daughter- and son-in-law persisted,' was the proper rope to pull to lower the dumbwaiter. The clear evidence of disinterested witnesses was that precisely the contrary was the fact;' that it was the right-hand rope that brought the dumbwaiter down, and that pulling the left one would, cause it to rise. The negligence charged against the defendant was that- he had permitted the rope by which the dumbwaiter was suspended to become and remain weak and unsafe. It was of course necessary to show some notice to him or state of affairs which would import notice. Accordingly .the plaintiff’s daughter testified that she had notified defendant two months before the accident that the rope was breaking, and-her husband testified that he had given similar notice' three weeks before tli'e accident. Both described the rope as being in the last stages of dilapidation. -It was shown by competent, persuasive and-almost convincing evidence "that a new rope had been put in on February twenty-eighth, about five.weeks'before the alleged accident, and that- it was still in place and in use at the time of the trial. After a careful reading of tlie whole evidence we are persuaded that the verdict should not be allowed to stand, and that the motion to set- it aside should- have been granted. '. ' ' ' . -
The judgment and order should be reversed and a new trial granted, with costs to appellant to abide the event.
Patterson, P. J.,. Ingraham, Laughlin and Clarke, JJ.,, concurred.
Judgment and order reversed, new.. trial ordered, costs, to appellant to abide-event. Order filed.